Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-11, 13-19, and 21 are pending. Claims 1 and 19 are the independent claims. Claims 1-11 and 13-19 have been amended. Claims 12 and 20 have been previously cancelled. Claim 21 is new. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 03/30/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 03/30/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 12 and 20 have been cancelled, therefore any rejections or objections pertaining thereupon are withdrawn.
With respect to the claim rejections of claims 1-11 and 13-19 under 35 U.S.C. § 112 (b), applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections of claims 1-11 and 13-19 under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the claim rejections of claims 1-11 and 13-19 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Claim Objections
Claims 6 and 21 are objected to because of the following informalities:
Claim 6 recites “wherein generating the path between the current location and the target location comprises selecting a set of roads that lead from the current location to the target location”. All other instances of “the path between the current location and the target location” were amended to “the path from the current location to the target location”. To maintain the consistency of the claim language, claim 6 should be similarly amended.
Claim 21 recites “wherein the one or more sensors include a cub feeler”. This should read “wherein the one or more sensors include a curb .
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the selected path" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim. The limitation “a selected path” has not been previously introduced nor has a path been selected in the claim, due to the amendments. The path is now generated instead of selected and the claim language should be amended to reflect that. The language was correctly amended in the proposed amendments included in the agenda for the interview on 03/30/2022, but was not similarly amended in the entered claim amendments. For the purpose of examination, the limitation will be interpreted as “the generated path”.
Claim 19 recites the limitation "sensor data from the one or more sensors" in line 23.  There is insufficient antecedent basis for this limitation in the claim. The term “one or more sensors” has not been previously introduced, only the term “a sensor”. Independent claim 1 was amended to introduce “one or more sensors”, but independent claim 19 was not similarly amended and still recites “a sensor”. So it is indefinite as to what “one or more sensors” are being referred to. For the purpose of examination, the earlier limitation in claim 19 of “a sensor” will be interpreted as “one or more sensors” to align with the similar amended claim language of claim 1.
Claim 21 recites the limitation "the curb feeler" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. Due to a typo, the claim has only previously introduced “a cub feeler”, so it is indefinite as to which curb feeler “the curb feeler” is referring to. For the purpose of examination, the limitation “a cub feeler” will be interpreted as “ a curb feeler”.
	Claims 2-11 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gillett (US 2019/0250619 A1) in view of Shin (US 2015/0019064 A1).
Regarding claim 1, while Gillett discloses an electronic bicycle (Gillett abstract), comprising: a frame coupled to a front wheel and a rear wheel; a set of handlebars coupled to the frame and configured to change an orientation of the front wheel in response to movement of the handlebars; a first electronic motor coupled to the frame and configured to spin one or both of the front wheel and the rear wheel; a second electronic motor coupled to the frame and configured to turn the set of handlebars; (Gillett figure 1, 2a, and 2c and ¶26-27, 35, 40, 43, 51, 53, 55, 59, 69-70, 95, 98, 101) 
one or more sensors to capture sensor data describing an area around the electronic bicycle (Gillett ¶4, 27, 50, 52-53, 73-75, 80, 84, 87, 99, 101); and a controller (Gillett abstract) configured to: identify a current location of the electronic bicycle (Gillett ¶73, 76, 78, 83-84, 88, 95, 101); generate a path from the current location to a target location (Gillett ¶79, 91, 96, 99, 101, 106, 126-127, 132); autonomously move the bicycle to the target location by driving the first electronic motor and the second electronic motor based on the selected path (Gillett ¶19, 35, 45, 79, 92, 101, 104, 135); detect an object or individual within a threshold distance of the generated path based on sensor data from the one or more sensors (Gillett ¶73, 80, 82-86, 99, 101, 132); modify the generated path based on the detected object or individual (Gillett ¶79, 91, 99, 101, 132); and autonomously move the electronic bicycle to the target location by driving the first electronic motor and the second electronic motor based on the modified path (Gillett ¶19, 35, 45, 79, 92, 101, 104, 135);
	Gillett does not explicitly state wherein the path is based on a first path of the front wheel and a different second path of the rear wheel.
	However, Shin teaches wherein the path is based on a first path of a front wheel and a different second path of a rear wheel (Shin ¶31-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route planning, as described by Gillett, to take into account the different paths of a front wheel and a rear wheel, as taught by Shin, because it creates a more robust and safe method that takes into account the geometry of the vehicle. When a vehicle is turning as opposed to traveling straight, a wider path may be required (Shin ¶32). If only one point is taken into account, other points of the vehicle may still make contact with obstacles, posing a safety risk or risking damage.
Regarding claim 2, Gillett discloses wherein the current location of the bicycle is identified using a GPS receiver coupled to the bicycle (Gillett ¶4, 74, 76, 91, 99, 101, 128).
Regarding claim 3, Gillett discloses wherein the target location comprises a location of a user (Gillett ¶4, 19).
Regarding claim 4, Gillett discloses wherein the location of the user is received via an application associated with the electronic bicycle and running on a mobile device of the user (Gillett ¶4, 19-20, 23, 25-26, 55, 94, 97, 106-112, 139).
Regarding claim 5, Gillett discloses wherein generating the path from the current location to the target location comprises accessing map data of a geographic region that includes both the current location and the target location and generating the path using the accessed map data (Gillett ¶74, 76, 79, 88, 101).
Regarding claim 6, wherein generating the path between the current location and the target location comprises selecting a set of roads that lead from the current location to the target location (Gillett ¶79, 96, 101, 126-127, 132).
Regarding claim 13, Gillett discloses wherein the one or more sensors comprise one or more of a camera, a LIDAR sensor, and a depth sensor (Gillett ¶4, 53, 59, 73-74, 99, 132).
Regarding claim 14, Gillett discloses wherein the controller is configured to perform object recognition on an image of the object or individual to determine a type of the object based on sensor data from the one or more sensors (Gillett ¶73, 75, 87, 101).
Regarding claim 15, Gillett discloses wherein the path is modified based on a type of the object (Gillett ¶73, 75, 79, 87, 91, 101).
Regarding claim 19, Gillett discloses an electronic bicycle (Gillett abstract), comprising:
 a frame coupled to a front wheel and a rear wheel; a set of handlebars coupled to the frame and configured to change an orientation of the front wheel in response to movement of the handlebars; a first electronic motor coupled to the frame and configured to spin one or both of the front wheel and the rear wheel; a second electronic motor coupled to the frame and configured to turn the set of handlebars; (Gillett figure 1, 2a, and 2c and ¶26-27, 35, 40, 43, 51, 53, 55, 59, 69-70, 95, 98, 101)
a wireless transceiver configured to communicatively couple to a navigation server (Gillett ¶20, 23, 25, 55, 62, 77, 93, 106, 107-108, 111); a sensor configured to capture sensor data describing an area around the electronic bicycle (Gillett ¶4, 27, 50, 52-53, 73-75, 80, 84, 87, 99, 101); and a controller configured to: receive a path from a current location of the bicycle to a target location of the bicycle from the navigation server via the wireless transceiver (Gillett ¶79, 91, 96, 99, 101, 106, 126-127, 132);-42-Atty. Docket No.: 35832-43353 35832/43353/FW/10806661.1autonomously move the bicycle to the target location by driving the first electronic motor and the second electronic motor based on the received path (Gillett ¶19, 35, 45, 79, 92, 101, 104, 135); detect an object or individual within a threshold distance of the generated path based on sensor data from the one or more sensors (Gillett ¶73, 80, 82-86, 99, 101, 132); provide information representative of the detected object or individual to the navigation server via the wireless transceiver (Gillett ¶73-75, 79, 91, 96, 99, 101, 106, 126); receive a modified path from the navigation server via the wireless transceiver (Gillett ¶79, 91, 99, 101, 132); and autonomously move the electronic bicycle to the target location by driving the first electronic motor and the second electronic motor based on the modified path (Gillett ¶19, 35, 45, 79, 92, 101, 104, 135).  
Gillett does not explicitly state wherein the path is based on a first path of the front wheel and a different second path of the rear wheel.
	However, Shin teaches wherein the path is based on a first path of a front wheel and a different second path of a rear wheel (Shin ¶31-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route planning, as described by Gillett, to take into account the different paths of a front wheel and a rear wheel, as taught by Shin, because it creates a more robust and safe method that takes into account the geometry of the vehicle. When a vehicle is turning as opposed to traveling straight, a wider path may be required (Shin ¶32). If only one point is taken into account, other points of the vehicle may still make contact with obstacles, posing a safety risk.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gillett (US 2019/0250619 A1) in view of Shin (US 2015/0019064 A1) and further in view of Rolf et al. (US 2020/0386556 A1).
Regarding claim 7, Gillett does not explicitly state wherein selecting a set of roads comprises selecting a set of roads that minimizes a distance traveled between the current location and the target location.  
Rolf teaches wherein selecting a set of roads comprises selecting a set of roads that minimizes a distance traveled between the current location and the target location (Rolf ¶73, 75). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route planning, as described by Gillett, to minimize the distance traveled from an origin to the destination, as taught by Rolf, because this creates a more robust system that optimizes the efficiency of the route planning (Rolf ¶75). Although other factors may be involved, minimizing the distance traveled has the potential to reduce fuel usage, time spent travelling, and/or wear on the vehicle.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gillett (US 2019/0250619 A1) in view of Shin (US 2015/0019064 A1) and further in view of Whitt et al. (US 2019/0376805 A1).
Regarding claim 8, Gillett does not explicitly state wherein selecting the set of roads comprises selecting a first road that includes a bike path over a second road that does not include a bike path.  
Regarding claim 9, Gillett does not explicitly state wherein the first road is longer than the second road.  
	Whitt teaches wherein selecting the set of roads comprises selecting a first road that includes a bike path over a second road that does not include a bike path; wherein the first road is longer than the second road (Whitt ¶3, 18, 21-26, 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route planning, as described by Gillett, to select roads that include a bike path over a road that does not include a bike path even if the selected road is longer, as taught by Whitt, because bike paths improve the safety and comfort associated with the personal mobility vehicle (i.e. bicycle) experience (Whitt ¶3, 18-19, 23, 26)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gillett (US 2019/0250619 A1) in view of Shin (US 2015/0019064 A1) and further in view of Yang (US 2019/0310100 A1).
Regarding claim 10, Gillett does not explicitly state wherein the path is selected based on current or expected future traffic conditions between the current location and the target location.  
Yang teaches wherein the path is selected based on current or expected future traffic conditions between the current location and the target location (Yang abstract and ¶10, 38, 56, 58-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route planning, as described by Gillett, to include basing the route on current or expected future traffic conditions between the current location and the target location, as taught by Yang, because it optimizes the generated routes (Yang ¶59). Poor traffic conditions can slow down the autonomous vehicle, prevent its passage entirely, or increase the risk of an accident, so taking traffic into account provides for a more robust system of route determination.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gillett (US 2019/0250619 A1) in view of Shin (US 2015/0019064 A1) and further in view of Canella et al. (US 2020/0378777 A1).
	Regarding claim 11, Gillett does not explicitly state wherein the path is selected to minimize a number of left turns the bicycle takes.
	Canella teaches wherein the path is selected to minimize a number of left turns the vehicle takes (Canella ¶37, 50, 53, 55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route planning, as described by Gillett, to minimize the number of left turns, as taught by Canella, because it is known that left turns are dangerous, especially to bicyclists (https://news.byu.edu/news/byu-traffic-study-no-more-left-turns-busy-streets), so minimizing the number of left turns would improve the safety to the rider.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gillett (US 2019/0250619 A1) in view of Shin (US 2015/0019064 A1) and further in view of Levinson et al. (US 2017/0316333 A1).
Regarding claim 16, Gillett does not explicitly state wherein modifying the selected path comprises modifying a speed of the bicycle.
Regarding claim 17, Gillett does not explicitly state wherein the speed of the bicycle is reduced in response to detecting an individual.  
Levinson teaches wherein modifying the selected path comprises modifying a speed of the autonomous vehicle; wherein the speed of the autonomous vehicle is reduced in response to detecting an individual (Levinson ¶151). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the navigation system, as described by Gillett, to reduce speed in response to detecting an individual, as taught by Levinson, because it helps to prevent a collision or close pass with one or more of the pedestrians (Levinson ¶151), improving the safety to the autonomous vehicle operator and the pedestrian.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gillett (US 2019/0250619 A1) in view of Shin (US 2015/0019064 A1) and further in view of Frossard et al. (US 2019/0384994 A1).
Regarding claim 18, Gillett does not explicitly state wherein modifying the selected path comprises adjusting the selected path to avoid a car stopped in front of the bicycle.  
	Frossard teaches wherein modifying the selected path comprises adjusting the selected path to avoid a car stopped in front of the vehicle (Frossard ¶39, 90). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route planning, as described by Gillett, to avoid a car stopped in front, as taught by Frossard, because it avoids a collision with the stopped car, improving the safety of the system. If the route does not account for and path around stopped vehicles, then a collision will occur when the autonomous vehicle attempts to simply move through the stopped vehicle. Modifying the route to avoid a stopped car prevents this type of collision, preventing harm to the user and improving the safety of operation.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gillett (US 2019/0250619 A1) in view of Shin (US 2015/0019064 A1) and further in view of Eshima (US 2021/0141386 A1) and Silver et al. (US 9,285,230 B1).
Regarding claim 21, while Gillett discloses wherein the one or more sensors include a cub feeler (Gillett ¶4, 53, 73-74, 99) and
wherein the controller is further configured to: determine an estimated position of the electronic bicycle relative to the target location based on GPS data; generate a local map of the area around the electronic bicycle based on the GPS data and the estimated position of the electronic bicycle; and identify the current location of the electronic bicycle relative to the local map based on the GPS data and curb feeler data; (Gillett ¶4, 53, 73-74, 76, 78, 88, 91, 95, 99, 101, 128)
Gillett does not explicitly state wherein the controller is further configured to 6generate a local map of the area around the electronic bicycle based on SLAM data captured by the one or more sensors; identify the current location of the electronic bicycle relative to the local map based on the SLAM data, and wherein the curb feeler data describes a location of a curb relative to the electronic bicycle.
	However, Eshima teaches generating a local map of the area around a vehicle based on SLAM data captured by one or more sensors and identifying the current location of the vehicle relative to the local map based on the SLAM data (Eshima ¶110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the rout planning, as described by Gillett, to use SLAM data in its map generation and location estimation, as taught by Eshima, because SLAM techniques improves the mapping of a vehicle’s surroundings, especially in cases where the vehicle has no previously defined map, and SLAM techniques are well known in the art prior to the effective filing date of the applicant’s invention (Coddington US/2018/0335521 A1 ¶28).
	However, Silver teaches wherein curb feeler data describes a location of a curb relative to a vehicle (The entirety of Silver is directed towards the generation and analysis of data corresponding to the location of a detected curb). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route planning, as described by Gillett, to include the use of data describing the location of a curb relative to the vehicle, as taught by Silver, because through detecting and locating road curbs, the system may navigate the vehicle safely and efficiently, preventing possible collision with objects and other vehicles, for example (Silver column 3 lines 27-40).
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        May 27, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669